Citation Nr: 0918809	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
nonservice-connected disability pension benefits, in the 
calculated amount of $16,085.50.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 decision, 
by the Committee on Waivers and Compromises (Committee) at 
the Waco, Texas, Regional Office (RO), which denied the 
Veteran's request for waiver of the recovery of an 
overpayment of disability pension benefits, in the calculated 
amount of $16,085.50.  The Veteran perfected a timely appeal 
to that decision.  

In April 2005, the Veteran testified at a hearing before a 
Decision Review Office (DRO) at the RO.  A transcript of the 
hearing is associated with the claims folder.  

In his substantive appeal (VA Form 9), received in June 2005, 
the Veteran requested a Travel Board hearing at the RO before 
a Veterans Law Judge.  In January 2009, the Veteran was 
advised that he had been scheduled for a personal hearing on 
February 23, 2009.  The record reflects that, on February 9, 
2009, the Veteran's representative reported that the Veteran 
had requested that his hearing be cancelled.  There are no 
other hearing requests of record, so the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) 
(2008).  


FINDINGS OF FACT

1.  A rating decision of December 2002 granted entitlement to 
nonservice-connected disability pension, effective from 
August 21, 2002.  

2.  A notice of the award was issued to the Veteran in 
January 2003; attached to that letter was VA Form 21-8768, 
wherein the RO informed the Veteran that pension was an 
income based program and that any changes in income or net 
worth must be promptly reported to VA and that all income 
from all sources must be reported.  

3.  In November 2004, the Veteran's nonservice connected 
pension benefits were reduced effective July 1, 2003, based 
on evidence showing that the Veteran had unreported Social 
Security income.  This action resulted in the creation of an 
overpayment in the calculated amount of $16,085.50.  

4.  The overpayment of VA pension benefits in the amount of 
$16,085.50 was not due to fraud, misrepresentation or bad 
faith.  

5.  The creation of the debt was due to fault on the part of 
the Veteran.  

6.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the Veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the Veteran.  

7.  The Veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

8.  Although there is some financial hardship, that 
consideration is outweighed by other factors in this case.  


CONCLUSION OF LAW

Recovery of the overpayment of disability pension benefits, 
in the amount of $16,085.50, would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 1.963, 1.965, 3.660(a) (1) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
However, the Court has held that the notice and duty-to-
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 16 
Vet. App. 132 (2002).  

Regardless, in this case, the Veteran has been afforded 
opportunities to present information and/or evidence in 
support of the claim, he has been furnished the reasons and 
bases for the denial of his claim, and he has been afforded 
opportunities to respond.  The Board finds that these actions 
satisfy any duties to notify and assist owed the appellant in 
the development of this claim.  Hence, the claim is ready to 
be considered on the merits.  



II.  Factual background.

The Veteran filed an application for disability pension 
benefits (VA Form 21-526) in August 2002.  In that 
application, the Veteran reported that he last worked in 
February 2002.  He further reported that he had no income.  
By letter dated in January 2003, the Veteran was informed 
that he had been awarded disability pension benefits 
effective August 21, 2002, based on zero countable annual 
income.  Attached to that letter was a copy of VA Form 21-
8768, which advised the Veteran that he was required to 
notify the VA immediately of any changes in his income, and 
that failure to promptly inform the VA of such changes would 
result in the creation of an overpayment in his account.  

Of record is a computer-generated letter from the Social 
Security Administration, dated in November 2004, indicating 
that the Veteran had been in receipt of Social Security 
beginning in May 2003 in the amount of $961.00 per month.  

Based upon the above information, by letter dated in December 
2004, the RO informed the Veteran that his pension benefits 
had been retroactively reduced, effective June 1, 2003.  This 
action resulted in the creation of an overpayment in the 
calculated amount of $16,085.50.  

In a Financial Status Report, filed by the Veteran in 
December 2004, he reported that his monthly net income 
totaled $1,186.  He estimated his monthly expenses to be 
$1,330.83.  The Veteran reported cash in the bank totaling 
$500, and a 1999 automobile valued at $3,000.  Received in 
February 2005 was another Financial Status Report, wherein 
the Veteran reported that his monthly net income totaled 
$1,000.  He listed monthly expenses that totaled $1,388, 
consisting of: $350 for rent, $100 for food, $80 for 
utilities and heat and $858 for other living expenses.  The 
Veteran reported cash in the bank totaling $500, cash on hand 
totaling $10, and a 1999 automobile valued at $3,000.  

At his personal hearing in April 2005, the Veteran indicated 
that he filed a claim for compensation and pension because he 
was not working; therefore, his representative explained that 
he would be able to draw a pension while the RO worked on his 
compensation claim, and he would not have to go without an 
income at that time.  The Veteran indicated that it was never 
explained to him that he could not receive both benefits at 
the same time; in fact, he informed social security that he 
was receiving VA pension benefits, but he was told that the 
social security benefits had nothing to do with what VA does.  
The Veteran argues that VA should have been aware that he was 
in receipt of social security benefits long before it was 
discovered; he was not acquainted with the policies and 
procedures at the VA.  


III.  Legal analysis.

Waiver of repayment of indebtedness is precluded if there is 
any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of the person having an 
interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 
2002 & Supp. 2008).  In order to determine whether waiver may 
be granted, it is first necessary to examine the question of 
whether the overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.  

In this case, the Committee specifically found that fraud, 
misrepresentation, or bad faith was not shown on the part of 
the Veteran.  The Board concurs.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to various elements, which are 
not intended to be all-inclusive.  These elements are the 
fault of the debtor where such actions contribute to creation 
of the debt, balancing of faults where VA fault is also 
involved, whether collection of the debt would cause the 
debtor undue financial hardship by depriving him of the basic 
necessities, whether collection would defeat the purpose of 
the VA benefit, whether failure to make restitution would 
result in unjust enrichment and whether reliance on the VA 
benefits resulted in relinquishment of a valuable right, 
i.e., changing position to one's detriment.  38 C.F.R. 
§ 1.965(a).  

With regard to the first element, fault of the debtor, the 
Board finds that the Veteran is at fault in creating his 
debt.  A VA pension recipient must notify VA of all 
circumstances which will affect his entitlement to receive, 
or the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income has changed.  38 C.F.R. § 3.660(a) (1).  In this 
case, the evidence demonstrates that the Veteran had ample 
notice of his obligation to accurately report to VA his net 
worth as well as income from all sources, but failed to do 
so.  Specifically, in January 2003, he was fully informed 
that he must notify VA immediately if income is received from 
any additional source and he must immediately report any 
changes in his income.  The Veteran made no attempt to inform 
VA of his award of SSA benefits; rather, in August 2004, VA 
advised the Veteran that, it was discovered that he was 
receiving both VA pension and SSA benefits.  Therefore, In 
light of the Veteran's failure to notify the RO of his award 
of Social Security disability benefits, he is at fault in 
creating the overpayment.  

The next element concerns "balancing of faults." 38 C.F.R. 
§ 1.965(a) (2).  This requires weighing the fault of the 
debtor against the fault of VA.  The RO duly notified the 
Veteran to report any change in income, to include receipt of 
social security benefits.  The Veteran did not report his 
change of income after he began receiving benefits.  Thus, 
the Veteran is responsible for repayment of the overpayment.  

The third element to be address is "undue hardship."  The 
standard is "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a) (3).  As 
discussed above, the Veteran submitted Financial Status 
Reports in connection with his waiver request.  The most 
recent evidence of record shows monthly income in the amount 
of $1,000.  The Veteran claims that collection of the 
$16,085.50, overpayment would cause him undue hardship if 
collected due to a deficiency of $388 per month after 
expenses.  Although the Veteran demonstrates some financial 
hardship, he has not supplied evidence which would suggest 
that his indebtedness to the Government should not have been 
afforded the same consideration and attention he provided to 
his other obligations or that payment of the debt would 
deprive (or deprived) the Veteran of the basic necessities of 
life.  In light of the foregoing, the Board is unable to 
conclude that there is financial hardship in this case.  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a) (4).  The Board finds 
that recovery of the debt would not nullify the objective for 
which benefits are intended, as pension benefits are intended 
to provide supplemental income should a Veteran's income fall 
below a set level.  The pension benefits were intended to 
provide a minimal level of subsistence that he exceeded for 
the years in question.  Recovery of pension benefits, to 
which he was not entitled, would not defeat the purpose for 
which they were awarded.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a) (5).  In 
this case, the Veteran failed to advise the RO of his award 
of Social Security benefits until the RO informed him in 
August 2004 that the SSA had reported income for the Veteran.  
The overpayment consists of the additional VA benefits that 
he received for no annual countable income, to which he was 
not entitled under the law.  The Board finds that receipt of 
these additional VA benefits constituted unjust enrichment to 
the extent of benefits in the amount of $16,085.50.  

The final element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 1.965(a) 
(6).  The Veteran has not claimed that he relinquished any 
right or incurred any legal obligation in reliance upon 
receipt of these VA benefits, nor is there any evidence of 
record that he in fact relied upon the additional benefits.  

After review of all the evidence of record, carefully 
weighing all relevant factors and the contentions of the 
Veteran, the Board finds that recovery of the overpayment of 
$16,085.50 would not be against equity and good conscience.  
38 U.S.C.A. § 5302.  The end result is not unduly favorable 
or adverse to either the Government or the Veteran and the 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  


ORDER

Waiver of recovery of an overpayment of VA disability pension 
benefits, in the calculated amount of $16,085.50, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


